Me. Justice Clark delivered the opinion of the court. Suit was brought by the defendant in error against the plaintiff in error upon a note, the note itself having been lost. The defenses were non est factum and no consideration. The case was tried before the court without a jury, and there was a finding and judgment in favor of the plaintiff. The argument of counsel is addressed wholly to questions of fact. We have carefully examined the abstract of record and briefs and arguments for the parties,' and are unable to say that the conclusion reached by the trial judge is erroneous. The evidence consisted largely of letters from the plaintiff in error, which go far, in our opinion, to substantiate the claim of the defendant in error. Affirmed.